                                  1                                UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA             JS-6
                                  3
                                                                                                            MAY 3, 2019
                                  4
                                  5                                                                            BH
                                          Luis Carranza et al.,
                                                                                  2:18-cv-05538 VAP (MAAx)
                                  6                       Plaintiff,
                                  7                       v.
                                                                                       Order GRANTING Plaintiffs’
                                                                                          Motion for Remand
                                  8       Greyhound Lines, Inc. et al.,                      (Doc. No. 28.)
                                  9                            Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         On April 8, 2019, Plaintiffs Luis Carranza, Cesar Chavez, Luis Nunez,
                                 13   Michael Orozco, Justin Tombar, Kevin Keenan, Gil Cardinez, Juan Moremo,
                                 14   and Antonio Gutierrez (collectively, “Plaintiffs”) filed their Motion to Remand
                                 15   (“Motion”) the instant action to the Los Angeles County Superior Court
                                 16   (“Superior Court”). (Doc. No. 28.) Defendants Greyhound Lines, Inc., First
                                 17   Transit, Inc. and FirstGroup America, Inc. (collectively, “Defendants”) filed an
                                 18   Opposition to Plaintiff’s Motion on April 15, 2019, (Doc. No. 29), and
                                 19   Plaintiffs filed a Reply on April 18, 2019. (Doc. No. 30).
                                 20
                                            After consideration of the papers filed in support of, and in opposition
                                 21
                                      to, the Motion, the Court GRANTS the Motion to Remand. Pursuant to Rule
                                 22
                                      78 of the Federal Rules of Civil Procedure and Local Rule 7–15, the court
                                 23
                                      finds this matter appropriate for decision without oral argument and
                                 24
                                      VACATES the hearing calendared for May 6, 2019.
                                 25
                                 26

                                                                             1
                                  1                                  I. BACKGROUND
                                  2          Plaintiffs first filed this case in Los Angeles Superior Court on May 11,
                                  3   2018, bringing claims of (1) wage and hour violations; (2) rest break
                                  4   violations; (3) meal break violations; (4) wage statement penalties; (5)
                                  5   waiting time penalties; and (6) unfair competition. (Doc. No. 5-2 at 6.)
                                  6   Defendants removed the case to federal court on June 21, 2018, (Doc. No.
                                  7   1), and filed a notice of related case for Bazan et al v. Greyhound Lines Inc.,
                                  8   et al., No. 2:18-cv-09378-VAP (MAAx) (“Bazan”), (Doc. No. 3).1 On March
                                  9   1, 2019, Plaintiffs filed a First Amended Complaint (“FAC”). (Doc. No. 24.)
                                 10
Central District of California
United States District Court




                                 11          Plaintiffs now move for remand, arguing that Defendants have not
                                 12   properly established grounds for removal, as the amount in controversy is
                                 13   not met. (Doc. No. 28-1 at 5-7.)
                                 14
                                 15                            II.    LEGAL STANDARD
                                 16          Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441
                                 17   et seq.; Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir.
                                 18   1979) (“The removal jurisdiction of the federal courts is derived entirely from
                                 19   the statutory authorization of Congress” (citations omitted)). Defendants
                                 20   may remove a case to a federal court when a case originally filed in state
                                 21   court presents a federal question or is between citizens of different states.
                                 22   See 28 U.S.C. §§ 1441(a)-(b), 1446, 1453. Only those state court actions
                                 23   that originally could have been filed in federal court may be removed. 28
                                 24   U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
                                 25
                                         1
                                          On March 1, 2019, the Court remanded Bazan to the Los Angeles Superior
                                 26      Court. (Bazan Doc. No. 27.)

                                                                             2
                                  1
                                  2          A defendant’s notice of removal need include only a plausible
                                  3   allegation that the amount in controversy exceeds the jurisdictional
                                  4   threshold. Evidence establishing the amount is required by § 1446(c)(2)(B)
                                  5   only when the plaintiff contests, or the court questions, the defendant’s
                                  6   allegation. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
                                  7   547, 554 (2014). If a defendant fails to meet the requisite burden of proof, a
                                  8   court must remand for lack of subject matter jurisdiction.
                                  9
                                             In determining the amount in controversy, the Court considers not
                                 10
Central District of California
United States District Court




                                      only the facts alleged in the complaint, taken as true for purposes of
                                 11
                                      calculating the amount, but also “summary-judgment-type evidence relevant
                                 12
                                      to the amount in controversy at the time of removal.” Singer v. State Farm
                                 13
                                      Mutual Automobile Insurance Co., 116 F.3d 373, 377 (9th Cir. 1997). “[T]he
                                 14
                                      amount in controversy is simply an estimate of the total amount in dispute,
                                 15
                                      not a prospective assessment of defendant’s liability.” Lewis, 627 F.3d at
                                 16
                                      400.
                                 17
                                 18
                                                                   III.   DISCUSSION
                                 19
                                             “Federal courts are courts of limited jurisdiction….It is to be presumed
                                 20
                                      that a cause lies outside this limited jurisdiction, and the burden of
                                 21
                                      establishing the contrary rests upon the party asserting jurisdiction.”
                                 22
                                      Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 377
                                 23
                                      (1994) (citations omitted). The Ninth Circuit has held that removal “should
                                 24
                                      be construed narrowly in favor of remand to protect the jurisdiction of state
                                 25
                                      courts.” Harris v. Bankers Life & Casualty Co., 425 F.3d 689, 698 (9th Cir.
                                 26

                                                                             3
                                  1   2005). A federal court’s jurisdiction “must be rejected if there is any doubt
                                  2   as to the right of removal,” and a “defendant always has the burden of
                                  3   establishing that removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566
                                  4   (9th Cir. 1992).
                                  5
                                  6          When a complaint, as here, does not identify damages with specificity,
                                  7   a defendant seeking to remove the case to federal court must demonstrate
                                  8   that it is “more likely than not” that the amount in controversy will be
                                  9   satisfied. Sanchez v. Monumental Life Insurance Company, 102 F.3d 398,
                                 10   404 (9th Cir. 1996). For the reasons below, the Court concludes that
Central District of California
United States District Court




                                 11   Defendants have not met this burden.
                                 12
                                        A. The Amount in Controversy
                                 13
                                             Neither the Complaint nor the First Amended Complaint specify the
                                 14
                                      exact amount of damages Plaintiffs seek. (Doc. Nos. 5-2, 24.) Defendants’
                                 15
                                      Notice of Removal calculates damages based on a theoretical full-time work
                                 16
                                      schedule, (Doc. No. 5 at 8), and Defendants’ Opposition similarly notes that
                                 17
                                      Defendants “assume for purposes of calculating the amount in controversy
                                 18
                                      that Plaintiffs worked enough hours in a day to entitle them to at least one
                                 19
                                      meal period,” and also “assume that some regularly worked over ten hours
                                 20
                                      a day.” (Doc. No. 29 at 10.) The FAC alleges only that Plaintiffs worked
                                 21
                                      more than four or five hours a day, however, (Doc. No. 24 at 3), and
                                 22
                                      Plaintiffs indicate that they were part-time employees, (Doc. No. 30 at 3).
                                 23
                                      Moreover, as Defendants are in possession of Plaintiffs’ work records,2
                                 24
                                 25
                                         2
                                          Cal. Lab. Code § 1174(d) requires employers to maintain “payroll records
                                 26      showing the hours worked daily by and the wages paid to” their employees.

                                                                              4
                                  1   Defendants’ assumptions about Plaintiffs’ work hours, and thus the amount
                                  2   in controversy,3 are insufficient to resolve “any doubt as to the right of
                                  3   removal,” Gaus, 980 F.2d at 566.
                                  4
                                  5          Defendants also argues that attorneys’ fees should be included in the
                                  6   amount in controversy, (Doc. No. 29 at 13-14), citing Chavez v. JPMorgan
                                  7   Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018), wherein the court observed
                                  8   that the amount in controversy “may” account for “attorneys' fees awarded
                                  9   under fee shifting statutes.” The court noted, however, that the plaintiff’s
                                 10   “prayer for past and future lost wages by itself exceeds $75,000” and
Central District of California
United States District Court




                                 11   undertook no analysis of the merit of including attorneys’ fees when
                                 12   calculating in the amount in controversy. Id. at 417. The Ninth Circuit has
                                 13   also held that a “district court may reject the defendant’s attempts to include
                                 14   future attorneys’ fees in the amount in controversy if the defendant fails to
                                 15   satisfy” a “summary-judgment type” burden of proof. Fritsch v. Swift
                                 16   Transportation Co. of Arizona, LLC, 899 F.3d 785, 795 (9th Cir. 2018).
                                 17
                                 18          Here, Defendants argue that the Court should adopt estimated
                                 19   attorneys’ fees of $200,000 because other courts in other wage-and-hour
                                 20   cases have adopted that amount. (Doc. No. 29 at 14.) Defendants fail to
                                 21
                                 22      3
                                            Notably, Plaintiffs’ settlement demand letter calculates Defendants’
                                 23      maximum exposure for the Plaintiffs in this case to be less than $40,000 per
                                         plaintiff. (Doc. No. 28-5.) See Babasa v. LensCrafters, Inc., 498 F.3d 972,
                                 24      974 (9th Cir. 2007) (finding that a settlement demand letter provided
                                         sufficient notice to a defendant of a lawsuit’s amount in controversy); Cohn
                                 25      v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (“A settlement letter is
                                         relevant evidence of the amount in controversy if it appears to reflect a
                                 26      reasonable estimate of the plaintiff's claim.”).

                                                                               5
                                  1   identify, however, what the attorneys in this case bill, what work is
                                  2   anticipated, or why this case would justify such a high cost considering the
                                  3   amount in controversy in this case is smaller than many other cases.
                                  4   Courts have found information far more specific than this to be insufficient
                                  5   for the purposes of including attorneys’ fees in the amount in controversy.
                                  6   See Conrad Associates v. Hartford Accident & Indemnity Co., 994 F. Supp.
                                  7   1196, 1200 (N.D. Cal. 1998) (finding that a defendant failed to establish the
                                  8   amount in controversy by a preponderance of the evidence when including
                                  9   attorneys’ fees without estimating “the amount of time each major task will
                                 10   take,” or varying the hourly billing rate for each task).
Central District of California
United States District Court




                                 11
                                 12         As the amount in controversy is merely estimated, and as attorneys’
                                 13   fees are speculative, the Court finds that Defendants have not
                                 14   demonstrated that it is “more likely than not” that the amount in controversy
                                 15   is satisfied. Sanchez, 102 F.3d at 404.
                                 16
                                 17     B. Defendants’ Other Arguments Are Unavailing
                                 18         Defendants contend that the First Amended Complaint’s indication
                                 19   that diversity jurisdiction is established by the Notice of Removal means “the
                                 20   Court must deny the[] Motion of Remand on this issue alone.” (Doc. No. 29
                                 21   at 8.) This misstates the law. “Subject-matter jurisdiction, because it
                                 22   involves a court's power to hear a case, can never be forfeited or waived.”
                                 23   United States v. Cotton, 535 U.S. 625 (2002). Accordingly, the FAC’s
                                 24   observations regarding jurisdiction cannot constitute a waiver of the right to
                                 25   file a Motion for Remand.
                                 26

                                                                              6
                                  1         Defendants also argue that Plaintiffs “inaccurately” state that the
                                  2   removing party has the burden of showing remand is improper. In fact, a
                                  3   defendant seeking to remove a case to federal court must demonstrate that
                                  4   it is “more likely than not” that the amount in controversy will be satisfied,
                                  5   Sanchez, 102 F.3d at 404, and “the burden of establishing the contrary rests
                                  6   upon the party asserting jurisdiction.” Kokkonen, 511 U.S. at 377. Rather
                                  7   than “sit[ting] silent,” Plaintiffs have raised valid objections to Defendants’
                                  8   calculations, and the Court accordingly finds that Defendants have not met
                                  9   their burden to demonstrate that the amount in controversy has been
                                 10   satisfied. Accordingly, the Court REMANDS this action to the Los Angeles
Central District of California
United States District Court




                                 11   Superior Court.
                                 12
                                 13                                IV.    CONCLUSION
                                 14         The Court therefore GRANTS Plaintiffs’ Motion and REMANDS the
                                 15   action to the Los Angeles Superior Court.
                                 16
                                 17         IT IS SO ORDERED.
                                 18
                                 19
                                 20
                                          Dated:     5/3/19
                                 21                                                        Virginia A. Phillips
                                 22                                                 Chief United States District Judge

                                 23
                                 24
                                 25
                                 26

                                                                              7
